Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.  Applicant asserts:
That the Terminal Disclaimer filed on 11/08/2021 warrants withdrawal of the double patenting rejections.
The Examiner points out that the Terminal Disclaimer appears to only include the co-pending application 16/832,858 and does not include the patent US 10932307 B2.  Applicant provided no argument as to the merit of the double patenting rejection, therefore, the provisional double patenting rejection is withdrawn and the double patenting rejection (with respect to the patent) is maintained.  
That the cited references fail to disclose or suggest as least the features of “wherein, based on the sidelink RLF, a transmission related to a resource request for pending data is not performed” as recited in claim 1.
The Examiner notes Applicant’s assertion that Liang discloses numerous processes subsequent to a sidelink failure, wherein only one process is directed to link release.  However, the Examiner notes that per the claim language, the method is open-ended (i.e. “comprises” the claimed steps rather than “consisting” of the claimed steps) and it is only required 
The Examiner suggests that Applicant file a Terminal Disclaimer for the patent (see below) and incorporation of depending claim 9 into the independent claims in order to overcome the rejection of record.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12 of U.S. Patent No. US 10932301 B2 in view of US 20190289661 A1 to Chen; Wei-Yu
Claim(s) 1 of the instant application merely broaden the scope of claim(s) 1 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  The difference between the instant claim and the patent claim is that the instant claim further stipulates receiving, by the Tx UE, radio access network (RAN) paging; and initiating, by the Tx UE, a radio resource control (RRC) resume procedure.  However, attention is directed to Chen which discloses (0437) that the RRC connection resume procedure and the RRC connection establishment procedure could be triggered by UE itself or triggered by paging from the network.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the patented invention to have be able to determine and implement various triggers for an RRC resume procedure.  The motivation for the combination is given by Chen (0002 - This disclosure generally relates to wireless communication networks, and more particularly, to a method and apparatus of handling multiple RRC procedures in a wireless communication system).  A similar rationale applies to instant claims 11, 12, and 13 with respect to patent claims 10, 11, and 12. 
Claim 2 of the instant application is substantively the same and/or readily derivable from patent claim(s) 2
Claim 3 of the instant application is substantively the same and/or readily derivable from patent claim(s) 4
Claim 6 of the instant application is substantively the same and/or readily derivable from patent claim(s) 5
Claim 7 of the instant application is substantively the same and/or readily derivable from patent claim(s) 6
Claim 8 of the instant application is substantively the same and/or readily derivable from patent claim(s) 7
Claim 9 of the instant application is substantively the same and/or readily derivable from patent claim(s) 8
Claim 10 of the instant application is substantively the same and/or readily derivable from patent claim(s) 9

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210212148 A1 to Liang; Jing et al. in view of US 20150282234 A1 to Sartori; Philippe et al. in view of US 20190289661 A1 to Chen; Wei-Yu

Re: Claim(s) 1, 11, 12, 13
Liang discloses a method of operating a Tx user equipment (UE) in a wireless communication system (Fig. 5), 
the method comprising: transmitting, by the Tx UE to a base station (BS), an RRC message based on sidelink radio link failure (RLF) (Fig. 5, 0103-0119 – Procedure for determining a sidelink RLF is disclosed.  0119 - If the restart criterion is not met, the first timer continues counting until the first timer expires. If the first timer expires, it may be determined that the unicast or multicast link of the sidelink fails, and the terminal may perform subsequent processes such as failure reporting, link recovery, link re-establishment, link changing, and link release.  0005 - The network device configures a sidelink discovery or transmission resource pool for the terminal. The resource pool includes resource information and related transmission parameters for use in a sidelink discovery or transmission process.  The Examiner points out that in the given context, the failure reporting performed by the TX UE is to a network device (e.g. base station)).
wherein the RRC message is related to reporting of the sidelink RLF to the BS (see last citation), 
and wherein, based on the sidelink RLF, a transmission related to a resource request for pending data is not performed (0119 - If the first timer expires, it may be determined that the unicast or multicast link of the sidelink fails, and the terminal may perform subsequent processes such as failure reporting, link recovery, link re- link release. The Examiner points out that if the link is released, then subsequent data transmission on the sidelink would no longer occur which would be inclusive of the data comprised in the data transmission that triggered the sidelink failure determination).
Liang does/do not appear to explicitly disclose wherein the RRC message includes a destination identifier (ID) related to the sidelink RLF.
However, attention is directed to Sartori which discloses said limitation (0146-0149 - UE can send a D2D-RLF (radio link failure) report to the network. The UE can send a report conveying the following information: D2D-ID of UEs at the other side of the failed links).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liang invention by employing the teaching as taught by Sartori to provide the ability for a RLF failure report to include a destination ID.  The motivation for the combination is given by Sartori (0002 - The present invention relates to a system and method for wireless communications, and, in particular embodiments, to a system and method for control plane for D2D communications).
Liang in view of Sartori does/do not appear to explicitly disclose receiving, by the Tx UE, radio access network (RAN) paging; initiating, by the Tx UE, a radio resource control (RRC) resume procedure.
However, the Examiner points out that per the claim language there does not appear to be any relationship linking the receiving, initiating, and transmitting steps.  Thus, 
In this regard, attention is directed to Chen which discloses said limitation (0437 - the RRC connection resume procedure and the RRC connection establishment procedure could be triggered by UE itself or triggered by paging from the network).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liang in view of Sartori invention by employing the teaching as taught by Chen to provide the ability to receive a page from a RAN and perform a RRC resume procedure.  The motivation for the combination is given by Chen (0002 - This disclosure generally relates to wireless communication networks, and more particularly, to a method and apparatus of handling multiple RRC procedures in a wireless communication system).
Liang in view of Sartori in view of Chen further discloses a TX user equipment comprising a processor and memory (Liang Fig. 8 – 80 comprises 810 and 89), a corresponding non-transitory computer-readable medium (Liang Fig. 8 - 89), and a base station comprising a processor and memory (Liang 0005 – network device, processor and memory are inherent ; Sartori Fig. 1 – 102, processor and memory are inherent  Chen Fig. 2 – 210 comprising 230 and 232) as required by claims 11-13, respectively.

Re: Claim(s) 2
Liang in view of Sartori in view of Chen discloses those limitations as set forth in the rejection of claim(s) 1 above.
Liang does/do not appear to explicitly disclose wherein the destination ID is related to transmission resource allocation of the BS.
However, further attention is directed to Sartori which discloses said limitation (0146-0149 - UE can send a D2D-RLF (radio link failure) report to the network. The UE can send a report conveying the following information: D2D-ID of UEs at the other side of the failed links.  The Examiner points out that at the very least, the D2D link will be allocated a resource for communication (see at least Fig. 3 and 0076 – step 314).  The D2D-RLF would then be related to a failure occurring on the allocated resource).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Liang in view of Sartori in view of Chen invention by employing the teaching as taught by Sartori to provide the ability for a destination ID to be related to a transmission resource allocation of the BS.  The motivation for the combination is given by Sartori (0002 - The present invention relates to a system and method for wireless communications, and, in particular embodiments, to a system and method for control plane for D2D communications).

Re: Claim(s) 3
Liang in view of Sartori in view of Chen discloses those limitations as set forth in the rejection of claim(s) 1 above.
Liang further discloses wherein the sidelink RLF is based on retransmission occurrences of a maximum retransmission number (0108-0111 - that a quantity of retransmissions of the data packet is less than a fourth number).

Re: Claim(s) 5
Liang in view of Sartori in view of Chen discloses those limitations as set forth in the rejection of claim(s) 1 above.
Liang further discloses wherein the Tx UE does not transmit a transmission resource request related to the destination ID any longer after transmitting the RRC message (0119 -  If the first timer expires, it may be determined that the unicast or multicast link of the sidelink fails, and the terminal may perform subsequent processes such as failure reporting, link recovery, link re-establishment, link changing, and link release.  The Examiner points out that failure reporting and link release would result in no longer transmitting a request for a resource since the link no exists).

Re: Claim(s) 6
Liang in view of Sartori in view of Chen discloses those limitations as set forth in the rejection of claim(s) 1 above.
Liang does/do not appear to explicitly disclose wherein the transmission resource request is one of a scheduling request (SR) and a sidelink buffer status report (BSR).
However, further attention is directed to Sartori which discloses said limitation (see at least 0005 - UE performing device-to-device (D2D) communication includes generating a D2D buffer status report ( BSR) for a D2D communication link between the UE and a second UE).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Liang in view of Sartori in view of Chen invention by employing the teaching as taught by Sartori to provide the Sartori (0002 - The present invention relates to a system and method for wireless communications, and, in particular embodiments, to a system and method for control plane for D2D communications).

Re: Claim(s) 7
Liang in view of Sartori in view of Chen discloses those limitations as set forth in the rejection of claim(s) 1 above.
Liang does/do not appear to explicitly disclose wherein the sidelink RLF is based on reception of an OUT OF SYNC indication a predetermined number of or more times.
However, further attention is directed to Sartori which discloses said limitation (0139 -  For evaluating the D2D link condition, the radio link monitoring (RLM) technique used in LTE can be reused … RLM monitoring comprises out-of-synchronization (OOS) and in-synchronization (IS) evaluation procedures where UE monitors cell-specific reference signal (CRS) quality of the serving cell in the presence of co-channel interference.  Fig. 17B and 0150 -  FIG. 17B is a flowchart of an embodiment of a method 1750 for D2D RLF processing when a UE experiences an unsatisfactory D2D link, and reports to eNB).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Liang in view of Sartori in view of Chen invention by employing the teaching as taught by Sartori to provide the ability to use an out-of-sync indication as a condition for determining a RLF.  The motivation for the combination is given by Sartori (0002 - The present invention relates 

Re: Claim(s) 10
Liang in view of Sartori in view of Chen discloses those limitations as set forth in the rejection of claim(s) 1 above.
Liang further discloses wherein the Tx UE communicates with at least one of another UE, a UE related to autonomous driving vehicle, a BS, or a network (Fig. 5).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Sartori in view of Chen as applied to claim 1 above, and further in view of US 20190239112 A1 to Rao; Jaya et al.

Re: Claim(s) 8
Liang in view of Sartori in view of Chen discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Liang in view of Sartori in view of Chen does/do not appear to explicitly disclose wherein the destination ID is generated by a vehicle-to-everything (V2X) layer of the Tx UE.
However, attention is directed to Rao which discloses said limitation (0087-0089 - The flow of packets generated by upper layers (i.e. V2X service/application or the V2X non-access stratum (NAS) layer) may contain QFI, transmission type indicator and the source and/or destination L2 ID in the packet header).
Liang in view of Sartori in view of Chen invention by employing the teaching as taught by Rao to provide the ability for a V2X layer of the TX UE to generate the destination ID.  The motivation for the combination is given by Rao (0013 - An object of embodiments of the present disclosure is to provide techniques for supporting sidelink communications for 5G NR to satisfy quality of service (QoS) requirements over a sidelink).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415